IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF: L.N.                : No. 107 WAL 2018
                                        :
                                        :
PETITION OF: A.N., BIOLOGICAL           : Petition for Allowance of Appeal from
FATHER                                  : the Order of the Superior Court

IN THE INTEREST OF: M.N.                : No. 108 WAL 2018
                                        :
                                        :
PETITION OF: A.N., BIOLOGICAL           : Petition for Allowance of Appeal from
FATHER                                  : the Order of the Superior Court


                                   ORDER



PER CURIAM

     AND NOW, this 8th day of May, 2018, the Petition for Allowance of Appeal is

DENIED.